Fourth Court of Appeals
                                    San Antonio, Texas
                                         February 26, 2021

                                       No. 04-21-00011-CV

                                 Amanda WOOD and C.E.W., Jr.,
                                         Appellants

                                                 v.

   Kenneth VERNON, Texas Department of Family and Protective Services, Katrina Fuller,
                             Family Endeavors, Inc.,
                                    Appellees

                   From the 37th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2019CI10235
                         Honorable Antonia Arteaga, Judge Presiding


                                          ORDER

        The reporter’s record was originally due by February 15, 2021, but was not filed. On
February 24, 2021, the court reporter filed a notification of late record, stating that the reporter’s
record has not been filed because appellant has failed to request the record in writing. We
therefore ORDER appellant to provide written proof to this court by March 5, 2021 that
appellant has requested the court reporter to prepare the reporter’s record, which request must
designate the portions of the proceedings and the exhibits to be included. See TEX. R. APP. P.
34.6(b)(1). The reporter’s record must be filed no later than thirty days after the date appellant’s
written proof is filed with this court. If appellant fails to request the record in writing, the court
will consider only those issues or points raised in appellant’s brief that do not require a reporter’s
record for a decision. See TEX. R. APP. P. 37.3(c).



                                                      _________________________________
                                                      Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of February, 2021.
___________________________________
MICHAEL A. CRUZ, Clerk of Court